         Case 3:19-cv-01183-KAD Document 7-1 Filed 08/01/19 Page 1 of 1



from:   Habib Olapade <habibyale@gmail.com>
to:     "Diaz, Anthony" <anthony.diaz@yale.edu>

date:   Jul 11, 2019, 11:21 PM

subject: Re: Your PWG Membership

mailed-by:      gmail.com



Sure. Just to confirm - you know of no other gym members with active memberships who have violated
these rules? Because I googled Payne Whitney on Y ouTube and there is posted film of students slamming
their weights on deadlifts and MLB players of a lighter hue engaging in the same workout I did. I also have
pictures of unracked weight in the center left by patrons that ostensibly didn't result in an email from you.
Please advise. Thanks!



                                         Gt,.b, J. LI
